A() 24513(Rev. ()2/18) judgment in a Criminal C;:se
Sheet l

AB/mc

 

 

UNtT_ED STATES DISTRICT COURT

Southern District of Mississippi

UNlTED ST!\TES OF AMERICA
V.

JAVIER ERNESTO VAI_.DEZ MOL[NA

a/k/a .lavier Valdez l\/lolina
a/k/a .lavier Ernesto-t\/lolcna

   
     

LHAt'-l l l 201 \

 

 

 

rl`lLlE DEFENDANT:
mpleaded guilty to count(s)

 

|:| pleaded nolo contendere to eotmt(s)

 

which was accepted by the eourt.

[] was t`nund guilty on et\untts)

 

after a plea nf`not guilty
l:l
The defendant is adjudicated guilty nt`thesc t)t`t`ense.~t:
Title & Sectinn
8 U.S.C. 1326(A}(2)

The defendant is sentenced ns provided in pnge; 2 through 7
the Sentenein_u Ret`orm Act 0|`1‘)84.

l:l 'l'he defendant has been found not guilty un Cttuntf;~‘)

l AnrHuR.toHusron
l JUDGMENT lN A CRlMtNAL C °EP“W
) .
1 Case Nttmbet‘: l:lSer|45l-lSO-Rl~lW-OO\
l usm Number; 21071-043
)
) ldeilani Tynes
) l)el'endunt`s Atlorne_v
Cotmt l ofthe single count lndictment
Nature of Ol'|`r:nse Ol'l`ense Ertded Cuunl
ll|egal Reentry by a Previously Removed Alien 08/06/20l 8 l

<)t"thisjtnlgmcnt. 'l`he sentence is imposed pursuant 10

 

l:] C`ount($l l:l is

 

lj are dismissed on the motion ol`tlte L|nited Stntes.

_ _ lt is ordered that th_e det`end_ant_mttst nt)til`y the Un_ited Stnte.‘t attorney t"nr this dintr_ict within 30 dav.~: t)l`_uny ehztnge t)t`nnme, res_idec_tce.
t)rttttttltttgttdtlt'css untll_a_l| ltne..<. 1‘estttuttt1n._eost;\`. and special assessments nnpnsed l?)-'thtsjttdgtnent are lttll}‘ putd. lt ordered to payrostltttttt)n.
the defendant must nottl_v the Ct)t:rl and Untted St;tte$ attorney ul lnatertzt| changes tn eennennc ctrcurnstances.

Nlarch 7, 2019

|Jatc ul` lt ositinn of`Jud rt'rn:nt

 

 

//(
ymth %'dg\u"“/\_-/©

The |-lono able l-|ali| Su|eyman Ozt=.>rdent

U.S. District Judge

 

Name amd `l`itlr.~ nl`.|udgc

/\/lpr_

Dale

/t‘, ZO/‘F`

AO 24SB(Rev. 02/18) .ludg_ment in a Criminal Case

Sheet 2 ~~ imprisonment

.Iudgmcnt n l’age 2 of
DEFENDANT; JAVIER ERNESTO vALt)Ez MoLiNA

CASE NUM.BER: t:tscrt45HSO-RHW-001

IMPRlSONMENT

The defendant is hereby committed to the custody Ol` the l~`edci':tl Bureau of Prisons to be imprisoned for a total term ol`:

time served as to Count l of the single count lndictment.

l:l The court makes thc following recommendations to the Burcau of Prisons:

[:| The defendant is remanded to the custody of the United States t\/tarshal.

l:] The defendant shall surrender to the United Statcs Marshal For this distriet:

l:l at [j a.m. |:l p.m. on

 

l:l as notified by the United States i\/lnt'shal.

l:] 'l`he defendant shall surrender t`ot' service of sentence at the institution designated by the Bureau ot` Prisons:

l:l before

 

as notified by the United Statcs Marshal. but no later than ()t) days li'om the date ol`sentencing.

|:l
l:] as notified by the Probation or Prctrial Services Ot`t'tce.
ij

 

 

 

 

RETURN
l have executed this judgment as t`ollows:
Dei"endant delivered on to
a , with a certified copy of`this_iudgntcnt.
UNl'l`l':`l) S'l'A'l`l:`S MARSHAL
By

 

DEPU'[`Y UNlTED S‘l`A'l`E.S MARSHAL

AO 24SB(Rev. 02/ 18) .ludgment in a Criminal Casc

Shcet 3 f Supervised Release

Judgment~l’age 3 of 7

DEFENDAN'I`; JAVIER ERNESTO VALDEZ MOLINA
CASE NUMBER: l:lScrl45HSO-RHW-001

SUPERVISED RELEASE

Upon release from imprisonment. you will bc on supervised release for a term ot`:
one (1) year as to Count 1 of the single count lndictment.

MANDAT()RY C()ND|TIONS

1 You must not commit another federal, state or local crime.
Zt You must not unlawfully possess a controlled substance

bd

You must refrain from any unlawful use of`a controlled substance You must submit to one drug test within 15 days oi` release from
imprisonment and at least two periodic drug tests tlicrcaftcr. as determined by the court.

[] The above drugA testing condition is suspendcd. based on the eourt's determination that you
pose a low risk of future substance abuse. ahch trapp/imbler
4. l:l You must make restitution in accordance with 18 U.S.C. §`§ 3()(13 and 3()()3A or any other statute authorizing a sentence of
l`CSlifUtiOn. fir/reck {fap/)Il¢rahle)‘
5. M You must cooperate in the collection of DNA as directed by the probation officcr. (check ifapplicable)
6‘ [:] You must comply with the requirements ofthe Sex Oft`ender Registration and Notiiication Act (34 U.S.C`. § 2()9()|. el seq.) as

directed by the probation ofticer, the Bureau ot` Prisons. or any state sex offender registration agency in the location where you
reside, work. are a studcnt, or were convicted o|`a qualifying ot`fense. (¢-heck ifapplic¢lble)

7_ fl You must participate in an approved program for domestic violence (check i‘fapplicable)

You must comply with thc standard conditions that have been adopted by this court as well as with atty other conditions on the attached
page

AO 245l3(Rev. 02/|8) Judgincnt in a Crimina| Casc

Sheet 3A ¢~ Supervised Releasc

 

DEFENDANTZ JAVIER ERNESTO VALDEZ MOLlNA

Judgment~~ l’age 4 of 7

CASE NUMBER¢ i;iscri45iiso-RHw-ooi

STANDARD COND|T|()NS ()F SUPERVISI()N

As part of your supervised release. you must comply with the following standard conditions of supervision Thesc conditions are imposed
because they establish tlie basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep mtormed. report to thc court about, and bring about improvements in your conduct and condition

l.

lJ\-C-\

You mtist report to t|te probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
framc.

Aftcr initially reporting to the probation office. you will receive instructions from thc court or tlte probation officer about how and
when you must report to the probation officer. and you must report to the probation officer as instructed

Yoti must not knowingly leave tlie federal judicial district where you arc authorized to reside without first getting permission from the
court or the probation ofticer.

You must answer truthfully the questions asked by your probation ofticer.

Yoti must live at a place approved by the probation officer. |fyoti plan to change where you live or anything about your living
arrangements ( such as the people you live with), you must notify the probation officer at least |t) days before thc change if notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours ofbccoming aware of a change or expected chaiigc_

You must allow the probation officer to visit you at any time at your home or elscwhcrc. and you must permit thc probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain vicw.

You must work full time (at least 30 hours per weck) at a lawful type oi`cmployment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employmeiit, unless thc probation officer excuses
you front doing so. lfyoti plan to change where you work or anything about your work ( such as your position or your job
rcsponsibi|itics), you must notify thc probation officer at least l(i days before thc chaiige. if notifying thc probation officer at least lO
days in advance is not possible due to unanticipated circumstances you must notify thc probation officer within 72 hours of
becoming aware ofa change or expected changc.

You must not communicate or interact with someone you know is engaged in criminal aetiviiy. lfyou know someone has been
convicted ofa felony. you must not knowingly communicate or interact with that person without first getting the permission of the
probation of ficer.

lf you arc an'ested or questioned by a law enforcement officcr, you must notify the probation officer within 72 hours.

You must not own, possess. or have access to a tirearni, aininunition, destructive dcvicc. or dangerous weapon (i.e.. anything that was
designed. or was modified for, the specific purpose ofcausing bodily injuiy or death to another person such as nunchaktis or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential littman source or informant without
first getting the permission of the coun.

lfthc probation officer determines that you pose a risk to another person (including an organization). the probation of`lieer may
require you to notify the person about the risk and you must comply with that instruction 'l'hc probation officer may contact the
person and confirm that you have notified the person about the risk.

Yoti tnust follow the instructions ofthe probation officer related to the conditions ofstipci'vision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on thc conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions |-`oi‘ further information regarding these conditions sec Overvi'ew o_/`Pro/)ali`oii amf Su;)ervi'serl'
Releus(' (_`r)lidt'ti`oiis, available at: \v\t'w.tiscourts.eov.

Defendant's Signaturc Datc

 

 

AO 24SB(Rev. 02/18) .|udgment in a Crimina| Casc
Sheet 31)' ~- Supervised Release
.ludgment~ jPage __5__ of 7
DEFENDANT: JAVIER ERNESTO VALDEZ MOLlNA
CASE NUMBER¢ 1;18¢r145Hso-RHw-001

SPECIAL CONDITIONS OF SUPERVISlON

l. At the completion of the defendant’s term of imprisonment, the defendant shall be surrendered to the custody of lmmigration and
Customs Enforcement for removal proceedings consistent with the immigration and Nationa|ity Act. If removed. the defendant shall
not re-enter the United States without the written permission of the Secretary of Homeland Security. The term of supervised release
shall be non-reporting while the defendant is residing outside of the United States. if the defendant re-enters the United States
within the term of supervised release, he is to report to the nearest U.S. Probation Of’fice within 72 hours of his arrival.

AO 24SB(Rev. 02/18) Judgment in a Criminal Casc
Sheet 5 '~ Criminal Monetary i‘enaities

Judgment Page 6 ol` 7
DEFENDANT; JAVlER ERNESTO VALDEZ MOLINA

CASE NUMBER; i;iscr145Hso-RHw-001
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of`payments on Sheet 6.

Assessment J\"'i`./\ Assessment* Fine Restitution
TO'I`ALS $ 100.00 $ 5 $
l:l The determination ot`i'estitution is deferred until . An .4)ii€iiried Jiidgment iii u Crimi)ial Casc (,40 245£'/ will be entered

after such determination
[l The defendant must make restitution (ineiuding community restitution) to tlie following payees in the amount listed below.

if the defendant makes a partial payinent. each payee shall receive an approximatei)()progortioned payment unless specified otherwise in
the_priority order or percentage payment column ieiow. Ho\vever, pursuant to 18 .S. . § 3664(1), all nonfederal victims must be paid
before tiie United States is paid

Name of Payee 'i`otai Loss** Restitution Ordei‘ed Prioritv or l’ereentage
'l`O'i`ALS $ 0.00 5 0.00

Restitution amount ordered pursuant to plea agreement 5

The defendant must pay interest on restitution and a fine of more titan SZ,$UO, unless the restitution or fine is paid in full before the
fifteenth day after the date ofthe judgment. pursuant to 18 U.S.C. § 3612(f`). Ail ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and det`auit, pursuant to 18 U.S_C. § 3612(§).

i:] The conn determined that tiie defendant does not have tlie ability to pay interest and it is ordered that:
|:] the interest requirement is waived for the i:l fine l:| restitution.

[:| the interest requirement for the i'_`] fine iIi restitution is modified as foilows:

*'.iustice for Victinis ofTraf`f`icking Aet oi"2015, Pub. L. No_ i 14-22. _
** Findings for the total amount of losses are required under C`hapters iU‘)A. 1 i(i. 1 i(lA, and 1 13A ofTitie 18 for offenses committed on or
after September 13. 1994. but before Api'ii 23, 1‘)96.

AO 24SB(Rev. 02/18) Judgment in a Criminal Casc
Sheet 6 Schedule ol`Payments

.ludgment Page 7 of 7
DEFENDANT: .iAviER F.RNESTO vALDEZ MoLtNA

C`ASE NUMBER¢ i;iscri45i-iso-Riiw_0oi

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment ofthe total criminal monetary penalties is due as i`oliows:
A m Lump sum payment of S lOO~OO due iininediateiy. balance due

|:| iiot later titan ,or
[] inaccordaneewith ij C. |:| 1). l:l i-Z, or [:] Fbeiow; or

B [:] Payiiicnt to begin immediately tinay be combined with l:l C, l:l D. or l:l F beio\v); or

C l:l Paymettt in equal (e.g., weekly, monihly, quarter/39 installments oi` S over a period of
(e.g., months aryears). to commence (e.g., 30 or 60 days) after the date ol`tiiis jttdgment; or

D [] Paynient in equal (e.g., weekly, munilily. quarlerly) installments of S over a period of
(e,g., months oryears), to commence (e.g., 30 or 60 da_v.r) after release front imprisonment to a

tertii of supervision; or

E |:i Payment during the tertii of supervised release will commence within (e.g.. 30 or 60 days) after release front
imprisonment The court will set the payment platt based on an assessment ofthe defendant's ability to pay at that time; or

F ['_'] Speeial instiuetions regarding tiic payment ol`eriniiiial monetary penalties:

Uniess _tlte cou_rt has expressly ordered otherwise, it`this judgment imposes imprisonment, pa ment ofcriminal monetary penalties is due during
the period of`tniprist_)r_ttncnt. All criminal monetary penaltics, except those payments ma e through the l-edcral Bitt'cau of Prtsons initiate
financial Responsibility Program, are made to the clerk of the court.

Tlte defendant shall receive credit for all payments previously made toward atty criminal monetary penalties imposed

ij .ioint and Severai

Defcndaitt and _Ct)-Defendant Names and Casc Numbers (i`ncludi'ng defendant number). Total Antount. Joint and Several Aniount.
and corresponding payee. if appropriate

l:] The defendant shall pay thc cost ofprosccutioit.
l:l The defendant shall pay the following court cost(s):
l:l 'l"lte defendant shall forfeit the def`endaitt’s interest in tlie following property to tiie United States:

i’ayincnts shall be applied in the followi%ordei': (1) assessment. (2) restitution priitcipal. (3) restitution intercst. (4) fine principal, (5) fine
interest. (6) community restitution` (7) l A assessmeiit, (8) penalties. and (9) costs, including cost ofprosecution and court costs.

